Title: To Alexander Hamilton from James McHenry, 5 May 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department May 5. 1800.
          
          I have received your letter of the 2d. instant enclosing the resignations of Lieutenants Noyes and Hinman of the 13 Regiment of Infantry—
          You will be pleased to inform them that their resignations have been accepted, and that their pay and emoluments will cease on the 15th. instant.
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major General Hamilton
        